EXHIBIT 10.5

FORM OF UNIT PURCHASE AGREEMENT

 

UNIT PURCHASE AGREEMENT (this “Agreement”) made as of the date set forth on the
signature page hereof between Citius Pharmaceuticals, Inc., a Nevada corporation
(the “Company”), and the subscriber(s) identified on Exhibit A annexed hereto
(the “Subscriber”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to a maximum of 15,000,000 units (the “Units”), with an
overallotment option of up to an additional 5,000,000 Units, each Unit
consisting of (a) one share of the Company’s common stock par value $0.001 per
share (the “Common Stock”) and (b) a five year warrant (collectively, the
“Warrants” and together with the Units and Common Stock, the “Securities”) to
purchase one share of Common Stock of the Company at an exercise price equal to
$.55, with such exercise price to be subject to adjustment as set forth in the
warrant agreement (the “Exercise Price”) at a negotiated price of $.40 per Unit
(the “Unit Purchase Price”);

 

WHEREAS, the Company has retained Garden State Securities, Inc. to act as its
placement agent in connection with the sale of the Units pursuant to this
Agreement (the “Placement Agent”);

 

WHEREAS, the Offering is on a “reasonable efforts, all-or-none” basis to attain
the minimum offering amount of $300,000 purchase price for the Units (the
“Minimum Offering”), and on a “reasonable efforts” basis as to the remaining
Units to be sold up to the maximum offering amount of $6,000,000 purchase price
for the Units (the “Maximum Offering”), with an overallotment option of up to
$2,000,000, to a limited number of “accredited investors” (as that term is
defined by Rule 501(a) of Regulation D (“Regulation D”) promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);

 

WHEREAS, the Company and each Subscriber is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
promulgated by the SEC under the Securities Act;

 

WHEREAS the subscription for the Securities will be made in accordance with and
subject to the terms and conditions of the Subscription Agreement and the
Company’s Confidential Private Placement Memorandum dated October 7, 2016,
together with all amendments thereof and supplements and exhibits thereto and as
such may be amended from time to time (the “Memorandum”); and

 

WHEREAS, the Subscriber desires to purchase such number of Units as set forth on
the signature page hereof on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

  1

   



 

I. SUBSCRIPTION FOR SECURITIES

 

1.1 Subject to the terms and conditions hereinafter set forth and as set forth
in the Memorandum, the Subscriber hereby subscribes for and agrees to purchase
from the Company, and the Company subject to its rights to accept or reject this
subscription, agrees to sell to the Subscriber, such number of Units for the
aggregate purchase price as is set forth on the signature page hereof. The
purchase price is payable by wire transfer, to be held in escrow until the
conditions to closing are achieved, to Signature Bank, the escrow agent (the
“Escrow Agent”) as follows:

 

Bank: Signature Bank

ABA Number: 026013576

Account #: 1502928550

Account Name: Signature Bank, as Escrow Agent for Citius Pharmaceuticals, Inc.

Swift Code: SIGNUS33

 

1.2 The Subscriber understands acknowledges and agrees that, except as otherwise
set forth herein or otherwise required by law, that once irrevocable, the
Subscriber is not entitled to cancel, terminate or revoke this Agreement or any
agreements of the Subscriber hereunder and that this Agreement and such other
agreements shall survive the death or disability of the Subscriber and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and permitted assigns. If the
Subscriber is more than one person, the obligations of the Subscriber hereunder
shall be joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his/her heirs, executors, administrators, successors,
legal representatives and permitted assigns.

 

II. REPRESENTATIONS BY SUBSCRIBER

 

Each Subscriber hereby severally, and not jointly, represents and warrants to
the Company that each such Subscriber’s representations in the Subscription
Agreement, in the form attached as Exhibit B to the Memorandum, entered into in
connection with this Agreement are true and correct as of the date hereof.

 

III. REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to own and use its
properties and its assets and conduct its business as currently conducted. Each
of the Company’s subsidiaries (the “Subsidiaries”) is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation with the requisite corporate power and authority to own and use
its properties and assets and to conduct its business as currently conducted.
Neither the Company, nor any of its Subsidiaries is in violation of any of the
provisions of its respective articles of incorporation, by-laws or other
organizational or charter documents, including, but not limited to the Charter
Documents (as defined below). Each of the Company and its Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not result in a
direct and/or indirect (i) material adverse effect on the legality, validity or
enforceability of any of the Securities and/or this Agreement, (ii) material
adverse effect on the results of operations, assets, business or condition
(financial and other) of the Company and its Subsidiaries, taken as a whole, or
(iii) material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement, the
Subscription Agreement, the Memorandum, the Warrant, the Registration Rights
Agreement and all exhibits, supplements and schedules thereto, as such may be
amended from time to time (collectively the “Transaction Documents”) (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

 

  2

   



 

3.2 Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of the Company is as set forth in the SEC Reports (as defined
herein) and all issued and outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable. Except as set forth in the
Memorandum and the SEC Reports, (i) there are no outstanding securities of the
Company or any of its Subsidiaries which contain any preemptive, redemption or
similar provisions, nor is any holder of securities of the Company or any
Subsidiary entitled to preemptive or similar rights arising out of any agreement
or understanding with the Company or any Subsidiary by virtue of any of the
Transaction Documents, and there are no contracts, commitments, understandings
or arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (ii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (iii)
there are no outstanding options, warrants, agreements, convertible securities,
preemptive rights or other rights to subscribe for or to purchase or acquire,
any shares of capital stock of the Company or any Subsidiary or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue any shares of capital stock of the
Company or any Subsidiary, or secur-ities or rights convertible or exchangeable
into shares of capital stock of the Company or any Subsidiary. Except as set
forth in the SEC Reports, there are no restrictions upon the voting or transfer
of any of the shares of capital stock of the Company pursuant to the Company’s
Charter Documents (as defined below) or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound. All of the issued and outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable and the shares of
capital stock of the Subsidiaries are owned by the Company, free and clear of
any mortgages, pledges, liens, claims, charges, encumbrances or other
restrictions (collectively, “Encumbrances”). All of such outstanding capital
stock has been issued in compliance with applicable federal and state securities
laws. The issuance and sale of the Securities and, upon issuance, the Common
Stock issuable upon exercise of the Warrants (the “Warrant Shares”), as
contemplated hereby will not obligate the Company to issue shares of Common
Stock or other securities to any other person (other than the Subscribers and
the Placement Agent) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security. Except as set
forth in the SEC Reports, the Company is not a party to any outstanding
stockholder purchase rights and does not have a “poison pill” or any similar
arrangement in effect giving any person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

 

3.3 Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into, execute and deliver this Agreement and each other
agreement, document, instrument and certificate to be executed by the Company in
connection with the consummation of the transactions contemplated hereby,
including, but not limited to Transaction Documents and to perform fully its
obligations hereunder and thereunder. All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement and the Transaction
Documents by the Company; and (b) authorization, sale, issuance and delivery of
the Securities and upon exercise, the Warrant Shares contemplated hereby and the
performance of the Company’s obligations under this Agreement and the
Transaction Documents has been taken. This Agreement and the Transaction
Documents have been duly executed and delivered by the Company and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Transaction Documents. The Warrant Shares, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and nonassessable, free and clear of all
Encumbrances imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Company has reserved a sufficient number
of Warrant Shares for issuance upon the exercise of the Warrants, free and clear
of all Encumbrances, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws. Except as set
forth in the SEC Reports, the issuance and sale of the Securities contemplated
hereby will not give rise to any preemptive rights or rights of first refusal on
behalf of any person other than the Subscribers.

 

  3

   



 

3.4 No Conflict; Governmental Consents.

 

(a) The execution and delivery by the Company of this Agreement and the
Transaction Documents, the issuance and sale of the Securities (including, when
issued, the Warrant Shares) and the consummation of the other transactions
contemplated hereby or thereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect, (ii) conflict with or violate any provision of the Company’s
Articles of Incorporation (the “Articles”), as amended or the Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, and
(iii) conflict with, or result in a material breach or violation of, any of the
terms or provisions of, or constitute (with or without due notice or lapse of
time or both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
or any Subsidiary is a party or by which any of them is bound or to which any of
their respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.

 

(b) No approval by the holders of Common Stock, or other equity securities of
the Company is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents or in connection with the authorization, issue and
sale of the Securities and, upon issuance, the Warrant Shares, except as has
been previously obtained.

 

(c) No consent, approval, authorization or other order of any governmental
authority or any other person is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the Warrant
Shares, except for such post-sale filings as may be required to be made with the
SEC and with any state securities regulatory authority, all of which shall be
made when required.

 

  4

   



 

3.5 Consents of Third Parties. No vote, approval or consent of any holder of
capital stock of the Company or any other third parties is required or necessary
to be obtained by the Company in connection with the authorization, execution,
deliver and performance of this Agreement and the other Transaction Documents or
in connection with the authorization, issue and sale of the Securities and, upon
issuance, the Warrant Shares, except as previously obtained, each of which is in
full force and effect.

 

3.6 Shell Company Status; SEC Reports; Financial Statements. The Company has (a)
since the filing of the Company’s Annual Report on Form 10-K of the fiscal year
ended September 30, 2015 (the “2015 10-K”) (i) disclosed all material
information required to be publicly disclosed by it on Form 8-K, (ii) filed all
reports on Form 10-Q and (iii) filed all other reports (other than any Form 8-K)
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended, including pursuant to Section 13(a) or 15(d) thereof
(the “Exchange Act”) and (b) since the filing of the 2015 10-K, the Company has
filed all reports required to be filed by it under the Securities Act and
Exchange Act, (the foregoing materials being collectively referred to herein as
the “SEC Reports” and, together with the schedules to this Agreement (if any),
the “Disclosure Materials”) on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the aggregate and in light of the
circumstances under which they were made, not misleading (except to the extent
superseded by subsequently filed SEC Reports). The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the footnotes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

3.7 Licenses. Except as otherwise set forth in the SEC Reports, the Company and
its Subsidiaries have sufficient licenses, permits and other governmental
authorizations currently required for the conduct of their respective businesses
or ownership of properties and is in all material respects in compliance
therewith.

  

  5

   



  

3.8 Litigation. Except as set forth in the Memorandum or the SEC Reports, the
Company knows of no pending or threatened legal or governmental proceedings
against the Company or any Subsidiary which could materially adversely affect
the business, property, financial condition or operations of the Company and its
Subsidiaries, taken as a whole, or which materially and adversely questions the
validity of this Agreement or the other Transaction Documents or the right of
the Company to enter into this Agreement and the other Transaction Documents, or
to perform its obligations hereunder and thereunder. Neither the Company nor any
Subsidiary is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality which could materially adversely affect the business, property,
financial condition or operations of the Company and its Subsidiaries taken as a
whole. Except as set forth in the SEC Reports, there is no action, suit,
proceeding or investigation by the Company or any Subsidiary currently pending
in any court or before any arbitrator or that the Company or any Subsidiary
intends to initiate. Neither the Company nor any Subsidiary, nor to the Company’
s knowledge any director or officer thereof, is or since the 2014 Form 10-K has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the Company’s knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company.

 

3.9 Compliance. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

3.10 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations, permits, and licenses issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted, except where the failure to
possess such permits or licenses could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

  6

   



 

3.11 Reserved.

 

3.12 Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

3.13 Brokers. Except for the engagement of the Placement Agent and the fees
payable to the Placement Agent and to Paulson Investment Company, LLC
(“Paulson”), neither the Company nor any of the Company’s officers, directors,
employees or stockholders has employed or engaged any broker or finder in
connection with the transactions contemplated by this Agreement and no fee or
other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement. Other than its agreement with
Paulson, the Company is not party to any agreement, arrangement or understanding
whereby any person has an exclusive right to raise funds and/or place or
purchase any debt or equity securities for or on behalf of the Company other
than the Engagement Agreement dated August 16, 2016 between the Company and the
Placement Agent.

 

3.14 Intellectual Property; Employees.

 

(a) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Except as disclosed in the SEC Reports,
there are no material outstanding options, licenses or agreements of any kind
relating to the Intellectual Property Rights, nor is the Company bound by or a
party to any material options, licenses or agreements of any kind with respect
to the patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes of any
other person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products. The Company has not received
any written communications alleging that the Company has violated or, by
conducting its business as presently proposed to be conducted, would violate any
Intellectual Property Rights of any other person or entity. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b) Except as disclosed in the SEC Reports, the Company is not aware that any of
its executive officers is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with his or her duties to the Company or that would conflict with the
Company’s business as presently conducted.

 

  7

   



 

(c) The Company is not aware that any of its executive officers intend to
terminate his or her employment with the Company, nor does the Company have a
present intention to terminate the employment of any executive officer.

 

(d) Neither the execution nor delivery of this Agreement, nor the carrying on of
the Company’s business by the employees of the Company, nor the conduct of the
Company’s business as presently conducted, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument between any
employee and the Company.

 

3.15 Title to Properties and Assets; Liens, Etc. Except as described in the SEC
Reports, the Company and each Subsidiary has good and marketable title to the
properties and assets it owns, and the Company and each Subsidiary has a valid
license in all properties and assets licensed by it, including the properties
and assets reflected as owned in the most recent balance sheet included in the
Financial Statements, and has a valid leasehold interest in its leasehold
estates, in each case subject to no Encumbrance, other than those resulting from
taxes which have not yet become delinquent or those of the lessors of leased
property or assets. All facilities, machinery, equipment, fixtures, vehicles and
other properties owned, leased or used by the Company and each Subsidiary are in
good operating condition and repair, ordinary wear and tear excepted and are fit
and usable for the purposes for which they are being used.

 

3.16 Obligations to Related Parties. Except as described in the Memorandum and
the SEC Reports including employment agreements filed on Form 8‑K, there are no
obligations of the Company to officers, directors, stockholders, or employees of
the Company other than (a) for payment of salary or other compensation for
services rendered including equity compensation, (b) reimbursement for
reasonable expenses incurred on behalf of the Company and (c) for other standard
employee benefits made generally available to all employees (including stock
option agreements outstanding under any stock option plan approved by the Board
of Directors of the Company). Except as disclosed in the Memorandum or in the
SEC Reports, none of the officers or directors of the Company and, to the
Company’s knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than as holders of
equity and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

3.17 Material Changes. Except as set forth in the Memorandum, since the date of
the latest audited financial statements included within the SEC Reports, except
as specifically disclosed in the subsequent SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to generally accepted
accounting principles or required to be disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting or the identity of
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company equity incentive
plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

 

  8

   



 

3.18 Sarbanes-Oxley. The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

 

3.98 No General Solicitation. None of the Company, its Subsidiaries, any of
their affiliates, and any person acting on their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.

 

3.20 No Integrated Offering. Assuming the accuracy of the Subscriber
representations and warranties set forth in Article I hereunder, none of the
Company, its Subsidiaries, any of their affiliates, and any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the Securities Act or
that is likely to cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. Except as
disclosed in the SEC Reports, none of the Company, its Subsidiaries, their
affiliates and any person acting on their behalf, have taken any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings.

 

3.21 Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti‑takeover provision under the Company’s Charter
Documents or the laws of its state of incorporation that is or could become
applicable to the Subscriber as a result of the Subscriber and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the Company’s issuance of the Securities and the
Subscribers’ ownership of the Securities.

 

3.22 Taxes. Each of the Company and its Subsidiaries has filed all U.S. federal,
state, local and foreign tax returns which are required to be filed by each of
them and all such returns are true and correct in all material respects, except
for such failures to file which could not reasonably be expected to have a
Material Adverse Effect. The Company and each Subsidiary has paid all taxes
pursuant to such returns or pursuant to any assessments received by any of them
or by which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party except where not reasonably expected to have a
Material Adverse Effect. The Company and each Subsidiary has properly accrued
all taxes required to be accrued and/or paid, except where the failure to accrue
would not have a Material Adverse Effect. To the knowledge of the Company, the
tax returns of the Company and its Subsidiaries are not currently being audited
by any state, local or federal authorities. Neither the Company nor any
Subsidiary has waived any statute of limitations with respect to taxes or agreed
to any extension of time with respect to any tax assessment or deficiency. The
Company has set aside on its books adequate provision for the payment of any
unpaid taxes except where not reasonably expected to have a Material Adverse
Effect.

 

  9

   



 

3.23 Registration Rights. Except as set forth in the Memorandum, the SEC Reports
or the Registration Rights Agreement, no person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company.

 

3.24 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration.

 

3.25 Disclosure. Except with respect to the material terms and conditions of the
Offering contemplated by the Memorandum, the Company confirms that neither it
nor, to the Company’s knowledge, any other person acting on its behalf has
provided the Subscriber or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Subscriber will rely on the foregoing
representation in purchasing the Units. All disclosure in the Transaction
Documents is true and correct when considered in the aggregate and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole together with the SEC Reports do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements, in light of the
circumstances under which they were made and when made, not misleading.

 

3.26 Private Placement. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 1, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscriber as contemplated hereby.

 

3.27 DTC Status. To the Company’s knowledge, the Company’s transfer agent (the
“Transfer Agent”) is a limited participant of the Depository Trust Company and a
full FAST transfer agent in the Depository Trust Company Automated Securities
Transfer Program. The Company’s Common Stock is currently eligible for transfer
pursuant to the Depository Trust Company Automated Securities Transfer Program.

 

3.28 OFAC. Neither the Company nor, to the Company’s knowledge, any director,
officer, agent, employee, affiliate or person acting on its behalf, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Units, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions.

 

  10

   



 

3.29 Bad Actor Disqualification

 

(a) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act (“Regulation D
Securities”), to the knowledge of the Company, none of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Placement Agent and the Subscriber a copy of
any disclosures provided thereunder.

 

(b) Other Covered Persons. The Company is not aware of any person that (i) has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Securities and (ii) who is subject
to a Disqualification Event.

 

(c) Notice of Disqualification Events. The Company will notify the Placement
Agent in writing of (i) any Disqualification Event relating to any Issuer
Covered Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person, prior to any
Closing of this Offering.

 

IV. TERMS OF SUBSCRIPTION

 

4.1 The Securities will be offered for sale until the earlier of (i) the date
upon which subscriptions for the Maximum Offering offered hereunder have been
accepted, (ii) March 7, 2017 (subject to the right of the Company and the
Placement Agent to extend the Offering for two periods of up to 30 days each
without further notice to investors), or (iii) the date upon which the Company
and the Placement Agent elect to terminate the Offering (the “Termination
Date”). The Offering is being conducted on a “reasonable efforts, all or none”
basis with respect to the Minimum Offering and thereafter on a “reasonable
efforts” basis for up to the Maximum Offering.

 

4.2 The Company may hold an initial closing (“Initial Closing”) at any time
after the receipt of accepted subscriptions for the Minimum Offering. After the
Initial Closing, subsequent closings with respect to additional Securities may
take place at any time prior to the Termination Date as determined by the
Company, with respect to subscriptions accepted prior to the Termination Date
(each such closing, together with the Initial Closing, being referred to as a
“Closing”). Exhibit A to this Agreement shall be updated to reflect the number
of additional Units purchased at each such subsequent Closing and the
Subscribers purchasing such additional Units. The last Closing of the Offering,
occurring on or prior to the Termination Date, shall be referred to as the
“Final Closing”. Any subscription documents or funds received after the Final
Closing will be returned, without interest or deduction. In the event that an
Initial Closing does not occur prior to the Termination Date, all amounts paid
by the Subscriber shall be returned to the Subscriber, without interest or
deduction. The Subscriber may revoke its subscription and obtain a return of the
subscription amount paid to the Escrow Account at any time before the date of
the Initial Closing by providing written notice to the Placement Agent, the
Company and the Escrow Agent as provided in Section 6.1 below. Upon receipt of a
revocation notice from the Subscriber prior to the date of the Initial Closing,
all amounts paid by the Subscriber shall be returned to the Subscriber, without
interest or deduction. The Subscriber may not revoke this subscription or obtain
a return of the subscription amount paid to the Escrow Agent on or after the
date of the Initial Closing. Any subscription received after the Initial Closing
but prior to the Termination Date shall be irrevocable.

 

  11

   



 

4.3 The minimum purchase that may be made by any Subscriber shall be $50,000.
Subscriptions for investment below the minimum purchase may be accepted at the
discretion of the Placement Agent and the Company. The Company and the Placement
Agent reserve the right to reject any subscription made hereby, in whole or in
part, in their sole discretion. The Company’s agreement with each Subscriber is
a separate agreement and the sale of the Securities to each Subscriber is a
separate sale.

 

4.4 All funds shall be deposited in the account identified in Section 1.1
hereof.

 

4.5 Certificates representing the Securities purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber as
soon as practicable following the Closing (but in no event later than five (5)
days after a Closing) at which such purchase takes place. The Subscriber hereby
authorizes and directs the Company to deliver the certificates representing the
Securities purchased by the Subscriber pursuant to this Agreement directly to
the Subscriber’s residential or business or brokerage house address indicated on
the signature page hereto.

 

4.6 The Company’s agreement with each Subscriber is a separate agreement and the
sale of Securities to each Subscriber is a separate sale.

 

V. CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 

5.1 The Subscriber’s obligation to purchase the Securities at the Closing at
which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:

 

(a) Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 3 hereof qualified as to materiality
shall be true and correct as of the Initial Closing and on each Closing Date,
except (i) to the extent any such representation or warranty expressly speaks as
of an earlier date, in which case such representation or warranty shall be true
and correct as of such earlier date, and, (ii) the representations and
warranties made by the Company in Section 3 hereof not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.

 

(b) No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

 

(c) No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Securities (except as otherwise provided in this Agreement).

 

  12

   



 

(d) Required Consents. The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.

 

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect.

 

(f) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or by the OTC (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date quoted for trading on the OTC.

 

(g) Blue Sky. The Company shall have completed qualification for the Securities,
including the Warrant Shares, under applicable Blue Sky laws.

 

(h) Legal Opinion. The Company’s corporate counsel shall have delivered a legal
opinion addressed to the Subscribers in a form reasonably acceptable to the
Placement Agent.

 

(i) Proceedings and Litigation. No action, suit or proceeding shall have been
commenced by any Person against any party hereto seeking to restrain or delay
the purchase and sale of the Units or the other transactions contemplated by
this Agreement or any of the other Offering Documents.

 

(j) Transfer Agent Instruction Letter. The Company shall have delivered
instructions to the Transfer Agent authorizing the issuance of the shares of
Common Stock included in the Units purchased by such Purchaser at such Closing.

 

(k) Officer Certificate. A certificate signed by the Company’s chief executive
officer certifying that all representations and warranties made by the Company
as of the Closing Date are true, complete and correct as of the Closing Date
(unless any such representation or warranty is made only as of a specific date,
in which event such representation and warranty is true and correct as of such
specified date), and that all covenants in this Agreement and the other
Transaction Documents required to be performed by the Company prior to the
Closing Date have been so performed.

 

(l) Secretary’s Certificate. A certificate of the Secretary of the Company
(i)attaching and certifying as to the Company’s Articles of Incorporation, as
amended (the “Certificate”), (ii) attaching and certifying as to the Bylaws of
the Company in effect at the Closing, (iii) attaching and certifying as to
copies of resolutions by the Board of Directors of the Company authorizing and
approving this Agreement and the other Transaction Documents and the
transactions contemplated hereby (collectively, the “Minutes”); and (iv)
certifying as to the incumbency of the officers of the Company executing this
Agreement and the other Transaction Documents.

 

  13

   



 

VI. COVENANTS OF THE COMPANY

 

6.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144 promulgated under
the Securities Act, to the Company or to an affiliate of a Subscriber or in
connection with, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement, and shall have the rights of a
Subscriber under this Agreement.

 

(b) The Subscriber agrees to the imprinting of a legend on the Securities
substantially in the following form until the Securities have been transferred
pursuant to a registration statement under the Securities Act that has been
declared effective or an exemption thereunder:

 

THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO A PRIVATE PLACEMENT. [NEITHER]
THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS [EXERCISABLE]] HAS
[NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON [EXERCISE] OF THIS
SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

(c) Certificates evidencing the Common Stock shall not contain any legend
(including the legend set forth in Section 6.1(b) hereof): (i) following any
sale of such Common Stock pursuant to an effective registration statement
covering the resale of such security under the Securities Act, or (ii) following
any sale of such Common Stock pursuant to Rule 144, or (iii) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the SEC). The
Company shall cause its counsel, at the Company’s expense, to issue a legal
opinion to the Company’s transfer agent promptly (but in no event later then the
requisite share delivery date set forth in the Warrants) if required by the
Company’s transfer agent to effect the removal of the legend if one of the
preceding events has occurred and as permitted by law.

 

  14

   



 

6.2 Listing of Securities. The Company agrees that if the Company applies to
have the Common Stock traded on any other trading market, it will use
commercially reasonable efforts to include in such application the shares of
Common Stock and Warrant Shares, and will take such other action as is necessary
or desirable to cause the shares of Common Stock and Warrant Shares to be listed
on such other trading market.

 

6.3 Reservation of Warrant Shares. The Company shall at all times while the
Warrants are outstanding maintain a reserve from its duly authorized shares of
Common Stock of a number of shares of Common Stock sufficient to allow for the
issuance of the Warrant Shares.

 

6.4 Replacement of Securities. If any certificate or instrument evidencing any
of the Securities is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement securities. If a replacement
certificate or instrument evidencing any securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.5 Furnishing of Information. Until the time that no Subscriber owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as Subscriber owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to Subscriber and make publicly available in accordance with
Rule 144(c) such information as is required for the Subscribers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

  

6.6 Securities Laws; Publicity. The Company shall, by 8:30 a.m. (New York City
time) on the fourth trading day immediately following a Closing hereunder, issue
a Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits thereto
to the extent required by law. The Company shall not publicly disclose the name
of Subscriber, or include the name of any Subscriber in any filing with the SEC
or any regulatory agency or trading market, without the prior written consent of
Subscriber, except: (a) as required by federal securities law in connection with
the filing of final Transaction Documents (including signature pages thereto)
with the SEC and (b) to the extent such disclosure is required by law, in which
case the Company shall provide the Subscriber with prior notice of such
disclosure permitted under this clause (b).

 

  15

   



 

6.7 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D promulgated under the
Securities Act and to provide a copy thereof, promptly upon request of the
Subscriber. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Subscriber at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Subscriber.

 

6.8 Equal Treatment of Subscribers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents.

 

6.9 Indemnification.

 

(a) The Company agrees to indemnify and hold harmless the Subscriber, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Indemnified Parties”) from and against ,
any and all loss, liability, damage or deficiency suffered or incurred by any
Indemnified Party by reason of any misrepresentation or breach of warranty by
the Company made in this Agreement or, after any applicable notice and/or cure
periods, nonfulfillment of any covenant or agreement to be performed or complied
with by the Company under this Agreement or other Transaction Documents; and
will promptly reimburse the Indemnified Parties for all expenses (including
reasonable fees and expenses of legal counsel) as incurred in connection with
the investigation of, preparation for or defense of any pending or threatened
claim related to or arising in any manner out of any of the foregoing, or any
action or proceeding arising therefrom (collectively, “Proceedings”), whether or
not such Indemnified Party is a formal party to any such Proceeding (unless such
action is based upon a breach of such Subscriber’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Subscriber may have with any such stockholder or any violations by such
Subscriber of state or federal securities laws or any conduct by such Subscriber
which constitutes fraud, gross negligence, willful misconduct or malfeasance. If
any action shall be brought against any Subscriber in respect of which indemnity
may be sought pursuant to this Agreement, such Subscriber shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Subscriber. Any Subscriber shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Subscriber except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of counsel, a material conflict on any material
issue between the position of the Company and the position of such Subscriber,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel. The Company will not be
liable to any Subscriber under this Agreement (y) for any settlement by a
Subscriber effected without the Company’s prior written consent, which shall not
be unreasonably withheld or delayed; or (z) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any
Subscriber’s breach of its representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Subscriber may
have with any such stockholder or any violations by such Subscriber of state or
federal securities laws or any conduct by such Subscriber which constitutes
fraud, gross negligence, willful misconduct or malfeasance. The indemnification
required by this Section 6.9 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Subscriber against the
Company or others and any liabilities the Company may be subject to pursuant to
law.

 

  16

   



 

(b) If for any reason (other than a final non-appealable judgment finding any
Indemnified Party liable for losses, claims, damages, liabilities or expenses
for its gross negligence or willful misconduct) the foregoing indemnity is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless, then the Company shall contribute to the amount paid or payable by an
Indemnified Party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and the Advisor on the other, but also
the relative fault by the Company and the Indemnified Party, as well as any
relevant equitable considerations.

 

6.10 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other person acting on its
behalf, will provide Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information. The
Company understands and confirms that Subscriber shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

6.11 Use of Proceeds. Except as set forth in the Memorandum, the Company shall
use the net proceeds from the sale of the Securities hereunder for working
capital purposes and shall not use such proceeds for: (a) the satisfaction of
any portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices), (b) the
redemption of any Common Stock or Common Stock equivalents or (c) the payment
for expenses connected with any investigations or potential litigation or
litigation and/or any settlement of any litigation.

 

6.12 DTC. In the event that while any of the Securities are outstanding, (i) the
Company does not use a transfer agent that is a member participant of the
Depository Trust Company Automated Securities Transfer Program and/or (ii) the
Company’s Common Stock is not at all times eligible for transfer pursuant to the
Depositor Trust Company Automated Transfer Program ((i) and (ii) are referred to
as a “DTC Event”) then then, in addition to any other rights the Subscribers may
have hereunder or under applicable law, on each monthly anniversary of each such
date (if the applicable DTC Event shall not have been cured by such date) until
the applicable DTC Event is cured, the Company shall pay to each Subscriber an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate purchase price paid to such Subscriber pursuant to the
Subscription Agreement and Purchase Agreement. The parties agree that the
maximum aggregate liquidated damages payable to a Subscriber under this
Agreement shall be 10% of the aggregate Purchase Price paid by such Subscriber
pursuant to this Purchase Agreement. If the Company fails to pay any partial
liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 18% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Subscriber, accruing daily from the date such partial liquidated damages
are due until such amounts, plus all such interest thereon, are paid in full.

 

  17

   



 

6.13 Restricted Transactions. After the Initial Closing, except with the prior
written consent of the Placement Agent, for a period ending upon the later of
(a) 12 months from the date of effectiveness under the Securities Act of a
registration statement registering the resale of the Securities, or (b) six
months from the date the Common Stock is listed for trading on the Nasdaq stock
market, the Company will not: (i) issue any securities, including but not
limited to preferred stock or debt, which contain any rights senior to those of
the Common Stock; (ii) issue any equity security or equity security equivalent
at a price below $.40 per share (subject to appropriate adjustment in the event
of any stock dividend, stock split, combination or other similar
recapitalization); (iii) reduce the price of any outstanding equity security
equivalent below $.40 per share. The foregoing restriction shall not restrict or
prohibit the issuance of equity securities or equity security equivalents (i) in
a transaction with a strategic partner, the purpose of which transaction is not
the raising of capital, (ii) as equity based awards pursuant to a plan,
agreement or arrangement approved by the Company’s Board of Directors, issued at
or above the trading price of the Common Stock at the time of issuance or (iii)
upon the exercise of existing options.

 

6.14 Prohibition on Variable Rate Transactions. After the Initial Closing,
except with the prior written consent of the Placement Agent, for a period
ending upon the later of (a) 12 months from the date of effectiveness under the
Securities Act of a registration statement registering the resale of the
Securities, or (b) six months from the date the Common Stock is listed for
trading on the Nasdaq stock market, the Company shall not, directly or
indirectly, (i) issue or sell any convertible securities either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of, or quotations for, the shares of Common Stock
at any time after the initial issuance of such convertible securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such convertible securities or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock, or
(ii) enter into any agreement (including, without limitation, an “equity line of
credit” or an “at-the-market offering”) whereby the Company or any of its
subsidiaries may sell securities at a future determined price (other than
standard and customary “preemptive” or “participation” rights). The Purchaser
shall be entitled to obtain injunctive relief against the Company and its
subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages.

 

  18

   



 

VII. MISCELLANEOUS

 

7.1 Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile with receipt confirmed at or prior
to 5:30 p.m. (New York City time) on a day in which the New York Stock Exchange
is open for trading (a “Trading Day”), (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile with
receipt confirmed on a day that is not a Trading Day or later than 5:30 p.m.
(New York City time) on any Trading Day, (c) the second (2nd) Trading Day
following the date sent by U.S. nationally recognized overnight courier service
or (d) upon delivery to or actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
addressed as follows:

 

If to the Company, to it at:

 
Citius Pharmaceuticals, Inc.

11 Commerce Drive, 1st Floor

Cranford, NJ 07016

Attention: Mr. Myron Holubiak

                    President and Chief Executive Officer

 

With a copy to (which shall not constitute notice): Wyrick Robbins Yates &
Ponton LLP

 

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607
Attn: Erica B. Jackson, Esq.

 

If to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

With a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Michael H. Ference, Esq.

 

  19

   



 

7.2 Except as set forth in Section 4.2, this Agreement may be amended or
terminated and the observance of any term of this Agreement may be waived with
respect to all parties to this Agreement (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Requisite Holders (as defined below). Notwithstanding the
foregoing, this Agreement may not be amended or terminated and the observance of
any term hereunder may not be waived with respect to any Subscriber without the
written consent of such Subscriber unless such amendment, termination or waiver
applies to all Subscribers in the same fashion. The Company shall give prompt
written notice of any amendment or termination hereof or waiver hereunder to any
party hereto that did not consent in writing to such amendment, termination or
waiver. Any amendment, termination or waiver effected in accordance with this
Section 7.2 shall be binding on all parties hereto, even if they do not execute
such consent. No waivers of or exceptions to any term, condition or provision of
this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Shares purchased under this Agreement
at the time outstanding each future holder of all such Shares, and the Company.
For purposes hereof, “Requisite Holder(s)” shall mean Subscriber representing a
majority of the Units purchased by the Subscribers pursuant to this Agreement.

 

7.3 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Subscriber (other than by
merger). Subscriber may assign any or all of its rights under this Agreement to
any person to whom Subscriber assigns or transfers any Securities in accordance
with applicable law, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents.

 

7.4 The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

7.5 Upon the execution and delivery of this Agreement by the Subscriber and the
Company, this Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Securities as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other subscribers and to reject any subscription, in whole or in part, provided
the Company returns to Subscriber any funds paid by Subscriber with respect to
such rejected subscription or portion thereof, without interest or deduction.

 

7.6 All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

  20

   



 

7.7 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

7.8 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

7.9 The Company and Subscriber agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate and as permitted by law to carry out the
purposes and intent of this Agreement.

 

7.10 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

7.11 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.

 

7.12 In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

7.13 The Company further understands and acknowledges that (i) Subscriber may
engage in hedging activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Warrant Shares deliverable with respect to Securities are
being determined, and (ii) such hedging activities (if any) could reduce the
value of the existing stockholders’ equity interests in the Company at and after
the time that the hedging activities are being conducted. The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.

 

7.14 In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  21

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Unit Purchase
Agreement as of the date set forth in the first paragraph hereof.

 



COMPANY: CITIUS PHARMACEUTICALS, INC.

 

 

 

 

By:

Name:

 

Title:

 



 

 

SUBSCRIBERS:

 

The Subscribers set forth on Exhibit A to the Agreement have executed a
Subscription Agreement with the Company which provides, among other things, that
by executing the Subscription Agreement each Subscriber is deemed to have
executed this UNIT PURCHASE AGREEMENT in all respects and is bound to purchase
the Units set forth in such Subscription Agreement and Exhibit A to the
Agreement.

 

  22

   



 